                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 IN THE MATTER OF:                    Chapter 7
 Pauline E. Egbuogu,                  Case No.: 19-46089
             Debtor.                  Judge: Marci McIvor
 ___________________________________/




Order on the Application to Have the Chapter 7 Filing Fee
Waived

After considering the debtor’s Application to Have the Chapter 7 Filing Fee Waived (Official Form B 3B),
the court orders that the application is:


   GRANTED. However, the court may order the debtor to pay the fee in the future if developments in
                    administering the bankruptcy case show that the waiver was unwarranted.

   DENIED. The debtor must pay the filing fee according to the following terms:
                                   You must pay...                    On or before this date...
                                   $
                                                                      Month/ day/ year
                                   $
                                                                      Month/ day/ year
                                   $
                                                                      Month/ day/ year
                                 + $
                                                                       Month/ day/ year
                   Total           $

        If the debtor would like to propose a different payment timetable, the debtor must file a motion
        promptly with a payment proposal. The debtor may use Application for Individuals to Pay the
        Filing Fee in Installments (Official Form B 3A) for this purpose. The court will consider it.

        The debtor must pay the entire filing fee before making any more payments or transferring any
        more property to an attorney, bankruptcy petition preparer, or anyone else in connection with the
        bankruptcy case. The debtor must also pay the entire filing fee to receive a discharge. If the
        debtor does not make any payment when it is due, the bankruptcy case may be dismissed and
        the debtor’s rights in future bankruptcy cases may be affected.
Signed on April 24, 2019




  19-46089-mbm          Doc 7     Filed 04/24/19       Entered 04/24/19 12:02:11           Page 1 of 1
